Campbell, J.,
delivered the opinion of the court.
Conceding the invalidity of the assignment because of provisions in it sufficient to condemn it when assailed by creditors, the appellant was properly restrained from obtaining satisfaction of his executions by a sale of the land the appellee had purchased of the assignee.
The appellee was a creditor of the assignor (made such by his purchase of ten thousand dollars of the liabilities of the assignor with which to buy the land), and in purchasing the land for his claim merely obtained the satisfaction of his demand, to which he *733was entitled and might have obtained by legal proceedings, and which he should not be deprived of because accomplished without resort to such proceedings. Agricultural Bank v. Dorsey, 1 Freem. Ch. 338 ; Brown & Co. v. Webb, 20 Ohio 389; Webb v. Brown, 3 Ohio St. 246 ; Boyd v. Brown, 17 Pick. 453 ; Frost v. Goddard, 25 Me. 414; Stark v. Ward, 3 Pa. St. 328; Lee v. Brown, 7 Ga. 275 ; Pratt v. Cox, 22 Grat. 330.

Affirmed.